F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          APR 1 2004
                           FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

    KAREN J. ROOSE,

               Plaintiff-Appellant,

    v.                                                 No. 03-1319
                                                (D.C. No. 02-M-2298 (PAC))
    J. STEVEN PATRICK, individually;                     (D. Colo.)
    DAVID BAUMGARTEN,
    individually; GUNNISON COUNTY
    DEPARTMENT OF HUMAN
    SERVICES; COLORADO
    ATTORNEY REGULATION
    COUNSEL,

               Defendants-Appellees.


                           ORDER AND JUDGMENT           *




Before EBEL , BALDOCK , and LUCERO , Circuit Judges.




*
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
       Karen J. Roose appeals the order entered by the district court on June 20,

2003, which struck both her postjudgment motion for leave to file a second

amended complaint and her proposed second amended complaint. We conclude

that the order entered on June 20, 2003 was an appealable final decision under

28 U.S.C. § 1291 and affirm.

                                           I

       On December 9, 2002, Roose, appearing pro se, filed a complaint against J.

Steven Patrick, the Gunnison County Department of Human Services, and the

Colorado Attorney Regulation Counsel under 42 U.S.C. § 1983 and state law.

Roose sought relief with respect to certain state-court judgments that adjudicated

the parental rights of Nicole Pengel (Roose’s former client) and disbarred and/or

suspended Roose from practicing law in Colorado.    1



       On March 31, 2003, the district court entered an order and a separate

judgment dismissing Roose’s federal claims for lack of subject matter

jurisdiction.   See R., Docs. 20, 21. The district court dismissed Roose’s federal

claims because: (1) the claims required the court “to review the rulings of the

District Court in Hinsdale County, Colorado, and the disbarment of [Roose] by

the Colorado Supreme Court”; and (2) the court had “no jurisdiction to undertake


1
      As set forth below, Roose filed a first amended complaint against
defendants on March 31, 2003, and she named defendant-appellee David
Baumgarten as a defendant in her first amended complaint.

                                          -2-
a collateral review of the validity of those state court proceedings [because] [a]ny

deprivation of constitutionally protected rights of Karen Roose and her client . . .

must be addressed in the appellate procedures under Colorado law and, ultimately,

by the United States Supreme Court upon a petition for certiorari.”            Id. , Doc. 20

at 2-3 (citing D.C. Court of Appeals v. Feldman      , 460 U.S. 462, 484-85 (1983)).

Declining to exercise supplemental jurisdiction over Roose’s state law claims, the

district court dismissed the state claims without prejudice.       Id. at 3.

       The entry of the district court’s order of dismissal and separate judgment on

March 31, 2003 did not conclude the proceedings before the district court,

however, as Roose filed a first amended complaint in the district court that same

day. Id. , Doc. 22. On April 11, 2003, the district court entered an order

dismissing the first amended complaint “for failure to state a claim for relief

within the court’s jurisdiction,” and concluding that the amended complaint

“suffer[ed] from the same fatal flaw as the original complaint.”       2
                                                                           Id. , Doc. 24 at 1.

The district court did not enter a judgment on a separate document in connection

with the April 11, 2003 order.




2
        As set forth in the district court’s April 11, 2003 order, because no
responsive pleading had been filed by defendants, the court determined that Roose
was not required to file a motion for leave to file her first amended complaint.
See R., Doc. 24 at 1. The court therefore proceeded to “review[] the allegations
of the [first] amended complaint.”     Id.

                                             -3-
        On April 21, 2003, Roose filed a motion for an extension of time “to

motion the court to alter or amend judgment, pursuant to [Fed. R. Civ. P. 59(e)].”

Id. , Doc. 25 at 1. The district court entered an order denying Roose’s motion that

very day. The district court denied the motion on the ground that there was a

“clear lack of jurisdiction and . . . no basis for altering or amending that

judgment.” Id. , Doc. 26 at 1.

        Roose did not appeal the March 31, 2003 order and judgment, the April 11

2003 order, or the April 21, 2003 order. Instead, on May 23, 2003, she filed a

motion in the district court for leave to file a second amended complaint and

submitted a proposed second amended complaint.          Id. , Doc. 27. On June 20,

2003, the district court entered an order striking Roose’s motion for leave and her

proposed second amended complaint from the district court record; the court

explained that “[t]his civil action was terminated by this court’s [March 31 and

April 11, 2003] orders and no further pleadings may be filed in it.”     Id. , Doc. 30

at 1.

        On July 15, 2003, Roose filed a notice of appeal, which stated that she was

“appeal[ing] to the . . . 10th Circuit from an order striking a motion to amend the

complaint and the tendered amended complaint entered in this action on the 20th

day of June, 2003.”   Id. , Doc. 31. In the docketing statement she submitted to this




                                            -4-
court, Roose confirmed that she is appealing “[the June 20, 2003] order on both

procedural and due process grounds.” Docketing St. at 2.

                                          II

        On appeal, Roose argues that her due process rights were violated because

the district court failed to give her proper notice that it would not accept her

second amended complaint.     See Opening Br. at 11-13; Reply Br. (filed Oct. 24,

2003) at 10. Roose also claims that the district court erred in striking her second

amended complaint because there was no “final order” or “appealable decision” in

effect at the time the court entered its June 20, 2003 order, and that the court

therefore incorrectly concluded that her case had been terminated by its prior

orders. Id. She characterizes the district court’s error in striking her second

amended complaint as an abuse of discretion.     See Reply Br. (filed Nov. 19, 2003)

at 3.

        The following three issues require resolution: (1) whether the district

court’s failure to enter a judgment on a separate document with respect to the

April 11, 2003 order of dismissal has any relevance to this appeal; (2) whether the

district court’s June 20, 2003 order striking Roose’s second amended complaint

was an appealable final decision under 28 U.S.C. § 1291; and (3) assuming the

June 20, 2003 order was an appealable final decision, whether the district court




                                          -5-
erred in striking Roose’s second amended complaint and the related motion for

leave.

         As to the first issue, Roose claims that the district court case had not been

properly terminated at the time the court struck her second amended complaint.

In support of her argument, Roose points out that while the district court’s March

31, 2003 order of dismissal was supported by a judgment set forth on a separate

document as required by Fed. R. Civ. P. 58(a)(1), the April 11, 2003 order

dismissing Roose’s first amended complaint was not accompanied by a judgment

on a separate document. As a result, Roose claims that the case was “again

before the court,” Opening Br. at 13, and that the district court was therefore

precluded from striking her second amended complaint.

         We conclude that the district court’s failure to enter a judgment on a

separate document with respect to the April 11, 2003 order of dismissal is of no

moment to this appeal. Even assuming arguendo that the district court violated

the separate document rule, which we question,     3
                                                       the only effect of such a


3
       We have recognized that “[t]he separate document rule does not apply . . .
where there is no question about the finality of the [district] court’s decision.”
Trotter v. The Regents of the Univ. of N.M.   , 219 F.3d 1179, 1183 (10th Cir.
2000) (quotation omitted). “Thus, orders containing neither a discussion of the
court’s reasoning nor any dispositive legal analysis can act as final judgments if
they are intended as the court’s final directive and are properly entered on the
docket.” Id. (quotation omitted). Although the district court’s April 11, 2003
order could arguably qualify as a final judgment under this exception to the
                                                                         (continued...)

                                            -6-
violation would have been to extend the time period for filing an appeal

concerning the April 11, 2003 order.   See Fed. R. Civ. P. 58(b)(2). Such an

extension is immaterial at this point because Roose has not appealed the April 11,

2003 order; nor has she appealed the district court’s April 21, 2003 order denying

her motion for an extension of time to seek relief under Rule 59(e). The deadline

for doing so has long since passed even if Roose were given the benefit of the

additional time provided by Rule 58(b)(2).

      Moreover, regardless of any issues pertaining to the separate document

rule, the record demonstrates that Roose was fully aware that her case had been

terminated by the March 31 and April 11 orders. As set forth above, on April 21,

2003, Roose filed a motion for an extension of time “to motion the court to alter

or amend the judgment, pursuant to [Fed. R. Civ. P. 59(e)].” R., Doc. 25 at 1. In

her motion, after acknowledging that she had received the district court’s “Order

of Dismissal and Judgment filed March 31,” she acknowledged that she had

received the court’s April 11, 2003 order, and she specifically referred to the

order as the “Order Dismissing the [First] Amended Complaint.”     Id. Without

question, Roose’s motion expressed a clear understanding of the district court’s

termination of her case through its March 31 and April 11 orders. In fact, if the


3
 (...continued)
separate document rule, we do not need to decide that issue because Roose has
not appealed the April 11, 2003 order.

                                         -7-
situation had been otherwise, there would have been no reason for Roose to seek

relief under Rule 59(e).

      The record thus establishes Roose’s full awareness of both the existence

and the effect of the district court’s dismissal orders. Roose chose not to appeal

those orders; she appealed only the district court’s June 20, 2003 order, which

struck her second amended complaint. Consequently, this appeal must be limited

to an examination of the propriety of the June 20, 2003 order. With respect to

that order, we must first decide whether it was an appealable final decision under

28 U.S.C. § 1291.

      We begin our analysis by noting that regardless of any issues pertaining to

the district court’s April 11, 2003 order of dismissal and the separate document

rule, Roose’s motion for leave to file her second amended complaint was a

postjudgment motion. As a result, the district court’s order striking the motion is

subject to review by this court under § 1291 if it finally decided a separate matter

in controversy.   See Allen v. Minnstar , 8 F.3d 1470, 1474 (10th Cir. 1993)

(addressing § 1291 in the context of a postjudgment ruling). In other words, we

must “treat the postjudgment proceeding as if it were a free-standing lawsuit . . .

identify the final decision in the postjudgment proceeding and confine any further

appeal under section 1291 to that decision.”     JMS Dev. Co. v. Bulk Petroleum

Corp. , 337 F.3d 822, 825 (7th Cir. 2003) (quotation omitted). Thus, a


                                           -8-
postjudgment order “will be treated as ‘final’ for purposes of section 1291 if it

disposes of all issues raised in the postjudgment motion.”    Id. (quotation omitted).

Because the district court’s June 20, 2003 order struck Roose’s motion for leave

and her proposed second amended complaint from the district court record, there

is no question that the order fully disposed of all the issues raised in Roose’s

motion. We therefore conclude that the district court’s June 20, 2003 order was

an appealable final decision under § 1291.

       Nonetheless, Roose’s challenge to the order fails on the merits; it is well

established that “[o]nce judgment is entered, the filing of an amended complaint

is not permissible until judgment is set aside or vacated pursuant to Fed. R. Civ.

P. 59(e) or 60(b).”   Seymour v. Thornton , 79 F.3d 980, 987 (10th Cir. 1996).

Here the district court denied Roose’s motion for an extension of time to seek

relief under Rule 59(e), and Roose did not seek relief under Rule 60(b).

Accordingly, the district court did not abuse its discretion when it struck Roose’s

motion for leave and her proposed second amended complaint.      4
                                                                     Id.

       Finally, Roose argues that this court and/or the district court should impose

sanctions on defendants due to their alleged misconduct in the district court



4
       Because we have determined that the district court acted properly in
striking Roose’s second amended complaint, we need not address defendants’
claim that defendant-appellee David Baumgarten is not a proper party to this
appeal.

                                            -9-
proceedings and in the proceedings before this court. We reject the claim for

sanctions; Roose has failed to properly preserve the issue of whether the district

court erred by failing to impose sanctions, and we see no grounds for imposing

sanctions against defendants for any conduct occurring in this appeal.

      The order entered by the district court on June 20, 2003 is   AFFIRMED .


                                                       Entered for the Court


                                                       Carlos F. Lucero
                                                       Circuit Judge




                                          -10-